PER CURIAM:
Marion Fleming appeals the district court’s order dismissing his civil action under the Age Discrimination in Employment Act, 29 U.S.C. §§ 621 to 634 (2000) (“ADEA”) and the Rehabilitation Act of 1973, 29 U.S.C. §§ 701 to 797 (2000) (the “Rehabilitation Act”). We deny Fleming leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court in its memorandum opinion. See Fleming v. Potter, No. CA-04-444-2 (E.D. Va. filed May 18, 2005; entered May 19, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED